Filed 8/20/14 P. v. Smith CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064769

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246614)

MARTEL JAMAR SMITH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Melinda J.

Lasater, Judge. Affirmed.



         Heather L. Beugen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found Martel Jamar Smith guilty of second degree robbery (Pen. Code,

§ 211). The court suspended execution of a five-year upper prison term sentence and

placed Smith on five years' probation. Smith appeals. We affirm.
                                     BACKGROUND

       On February 19, 2013, Alex T. was walking to school, carrying his iPhone. A

beige or gold Infiniti followed him then stopped and Smith, the driver, asked for

directions. After Alex provided directions, Smith circled in the Infiniti, drove past Alex

three or four times, then slowly drove up behind Alex and stopped beside him. Smith got

out of the Infiniti, ran toward Alex "and asked for all of [Alex's] stuff." Alex said no,

turned around and kept walking. Smith grabbed Alex's shoulder and turned him around.

Smith lifted his shirt, displaying a black-handled gun at his waistline, took the gun from

his pants, pointed the gun between Alex's eyes and told Alex "to give him everything."

Alex gave Smith his iPhone and wallet. Smith drove away.

       Alex ran down the street and found a man who let Alex use his cell phone. Alex

called 911 and provided the Infinity's approximate license plate number. The police soon

arrived. Alex, who was familiar with guns from playing video games, described Smith's

gun as squarish, black and similar to a Glock.

       With the license plate number Alex had provided, the police learned that a gold

Infiniti was registered to Smith. On February 28, 2013, police officers executed a search

warrant at an address associated with the Infiniti's registration. While the officers were

conducting the search, Smith arrived in a gold four-door Infiniti whose license plate

number matched the one Alex had provided. The officers searched the Infiniti pursuant

to a warrant and found an iPhone. Smith said the phone was his. An officer activated the

Facebook application on the phone and Smith's Facebook page appeared. The Facebook

page contained over 100 photographs of Smith, including four with a gun. In one of the

                                              2
four photographs, exhibit 13, Smith had an iPhone with a photograph on its screen of

Smith taking his own photograph, in front of a mirror, with a semiautomatic firearm in

his waistband.

       Alex's iPhone was never recovered.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel

mentions as possible, but not arguable, issues, whether the court erred by: (1) admitting

exhibit 13; (2) failing to find prejudicial jury misconduct; (3) failing to state reasons for

choosing the upper term; (4) imposing a probation condition restricting Smith from

knowingly associating with members of the West Coast Crips gang; and (5) imposing a

$39 theft fine (Pen. Code, § 1202.5, subd. (a)) without finding Smith had the ability to

pay.

       We granted Smith permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Smith has been competently represented by counsel on this appeal.




                                               3
                                  DISPOSITION

      The judgment is affirmed.


                                                NARES, J.

WE CONCUR:



MCCONNELL, P. J.



IRION, J.




                                       4